PER CURIAM.
In the above cause an appeal is sought to he taken from a judgment and from an order of the court denying a motion for a new trial. Certified copy of the notice of appeal was filed in this court on the 22d day of January, 1927, and the original notice of appeal on March 17, 1927. There has been no' extension of time, and no brief has been filed by appellant.
Therefore, pursuant to rule 5 of this court, the appeal must be deemed abandoned, and the judgment and order appealed from, are affirmed.